 Case 2:21-cv-02921-JAK-SHK Document 11 Filed 08/04/21 Page 1 of 1 Page ID #:122

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.    LA CV21-02921 JAK (SHKx)                                          Date        August 4, 2021
 Title       Bryan Alan Yonan v. California Air Resources Board




 Present: The Honorable           JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                   T. Jackson                                               Not Reported
                  Deputy Clerk                                      Court Reporter / Recorder
          Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                    Not Present                                              Not Present


 Proceedings:            (IN CHAMBERS) ORDER DISMISSING CASE JS-6

An Order to Show Cause re Dismissal for Lack of Prosecution was issued by the Court on July 6, 2021
ordering Plaintiff either to: (i) respond in writing no later than July 20, 2021 as to why the matter should
not be dismissed for lack of prosecution. No response has been provided by Plaintiff. Therefore, the
Court dismisses the matter for lack of prosecution and failure to follow the Court's Orders.

IT IS SO ORDERED.




                                                                                                    :

                                                            Initials of Preparer      TJ




                                                                                                        Page 1 of 1
